Citation Nr: 1702715	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disorder, claimed as ischemic heart disease.

2.  Entitlement to service connection for a skin disorder, to include skin cancer.

3.  Entitlement to an initial compensable disability rating for residuals of a traumatic brain injury (TBI).

4.  Entitlement to a disability rating in excess of 30 percent for headaches.

5.  Entitlement to a disability rating in excess of 10 percent for left ear hearing loss.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.

7.  Entitlement to service connection for insomnia.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1954 to April 1958, and from December 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the appeal has subsequently been transferred to the RO in Cleveland, Ohio.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to an initial disability rating in excess of 30 percent for residuals of a TBI, 2) entitlement to a disability rating in excess of 10 percent for left ear hearing loss, 3) entitlement to TDIU due to service-connected disabilities, 
4) entitlement to service connection for insomnia, and 5) entitlement to service connection for COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO denied service connection for a heart disorder.  That decision was not appealed and became final.

2.  Evidence added to the record since the final August 1990 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart disorder.

3.  The preponderance of the evidence shows that the Veteran's heart disorder is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's skin disorder is not related to service or to an incident of service origin.

5.  The Veteran's residuals of a TBI include subjective problems with short-term memory, attention, and concentration, including forgetting what he was doing, difficulty following conversations, and forgetting people's names.

6.  The Veteran's headaches are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied the Veteran's claim of entitlement to service connection for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for establishing entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110,  1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for establishing entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for an initial 30 percent rating for residuals of a TBI have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.124a, 4.130, Diagnostic Codes 8045-9304 (2016).

6.  The criteria for a 50 percent disability evaluation, and no higher, for headaches, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence of a Heart Disorder

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a heart disorder, claimed as ischemic heart disease.  That claim was most recently denied in an August 1990 rating decision because the RO found that the Veteran's claimed heart condition was not shown by the evidence of record.  The August 1990 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Since August 1990, new evidence has been added to the claims file that is material to the Veteran's claim for service connection for a heart disorder.  At the time of the August 1990 denial, the relevant evidence of record included the Veteran's service treatment records and records from O'Bleness Memorial Hospital.

New evidence submitted since August 1990 includes Dr. Dorsey's November 2011 diagnosis of a Non-ST Segment Elevation Myocardial Infarction (NSTEMI), as well as diagnoses of coronary artery disease from Dr. Grieves in December 2011, January 2013, and August 2014; from Dr. Arshi in June 2013; from Dr. Linkous in November 2014; and from VA clinicians in February 2015 and March 2016.

As this evidence was not available at the time of the August 1990 denial, it is new.  As it regards a reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a heart disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease (e.g., coronary artery disease, coronary bypass surgery) and certain skin cancers shall be service-connected if the requirements of §3.307(a)(6) are met, even though there is no record of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Exposure to herbicides may be presumptively established based on service in the Republic of Vietnam, in or near the Korean DMZ, or regular and repeated operation, maintenance, or service aboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. §§ 3.307(a)(6)(iii)-(v).  Exposure to herbicides may also be found on a non-presumptive basis if it is consistent with the facts of the case.

Analysis: Service Connection for a Heart Disorder

As an initial matter, the Board observes that the RO reopened the Veteran's claim of entitlement to service connection for a heart disorder and adjudicated it on its merits in the March 2015 Statement of the Case.  As such, the Veteran is not prejudiced by the Board's decision to adjudicate this claim on the merits.  Gardner v. Shinseki, 22 Vet. App. 415, fn. 2 (2008).

The Veteran contends in his February 2014 notice of disagreement that:

The ship I was aboard was operating just off North coast of VN [Vietnam].  Planes came over us going into VN and coming out of VN from spraying vegetation with Agent Orange.  Many times I and others aboard the ship would feel wet from the spray over top of our ship.  Many of us aboard the ship would have to take multiple showers a day.

At the Veteran's November 2016 videoconference hearing, he again asserted that he was exposed to herbicides such as Agent Orange during his service in a ship off the coast of Vietnam:

[W]hat they don't understand here...is that wind currents change, and when they change, and when...sprays are laid down by aircraft, they break up in little particles coming down, and then...that wind change, it brings it right back on you.  And I have...had that stuff to hit me and...I had this stuff on me....[W]ind currents change, and that will bring that stuff right back out to sea....We even had our own pilots come in and it would be on the inside of their cockpits.  See transcript, pp. 16-17.

His representative stated that the Veteran's heart disorder is due to herbicide exposure.  Id., p. 18.

The most probative evidence shows that the Veteran's heart disorder did not begin in, or result from, his service.  Specifically, his service treatment records include no diagnosis or treatment of a heart disorder.  Further, no competent medical nexus opinion linking the Veteran's heart disorder to service is of record.

With respect to the Veteran's contentions, the most probative evidence shows that the Veteran was not exposed to a qualifying herbicide during service.  Specifically, in May 2009 the Joint Services Records Research Center (JSRRC) concluded that:

1. In the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships' histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.

2.  To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

3.  Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while service aboard a Navy or Coast Guard ship during the Vietnam era.

While the Veteran is competent to report that he was exposed to liquid spray from planes and the insides of cockpits, he is not competent to identify qualifying herbicides, including Agent Orange, by sight, touch, or any other of his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); see also 38 C.F.R. § 3.159(a)(2).  Consequently, exposure to a qualifying herbicide is not warranted on a non-presumptive basis because such exposure is not consistent with the facts of the case.

Further, exposure to a qualifying herbicide is not warranted on a presumptive basis. Specifically, the Veteran has not asserted, and the evidence does not show, that he did regular and repeated operation, maintenance, or service aboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  Likewise, the Veteran has not asserted, and the evidence does not show, that he either served in the Republic of Vietnam or operated in or near the Korean DMZ.  38 C.F.R. §§ 3.307(a)(6)(iii), (iv).

As the most probative evidence is against a finding of exposure to a qualifying herbicide in service, service connection for a heart disorder is not warranted on that basis.

In sum, the Board finds that the most probative evidence fails to link the Veteran's heart disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for a heart disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Analysis: Service Connection for a Skin Disorder

The Veteran's contentions that he was exposed to Agent Orange in service appear in his February 2014 notice of disagreement and November 2016 videoconference hearing, and are chronicled above.

In his January 2013 claim, the Veteran asserted that he has skin cancer of the face and neck.  At his November 2016 videoconference hearing, the Veteran asserted that the skin on his hands and back "breaks open" due to exposure to Agent Orange.  See transcript, p. 17.  In a January 2013 statement, the Veteran asserted that Dr. Smalling believes that his skin spots are due to his exposure to Agent Orange.

The basis for the Board's finding that the Veteran has not demonstrated exposure to a qualifying herbicide, such as Agent Orange, is likewise chronicled above.  Consequently, as the factual predicate of Agent Orange exposure is not established, the conclusion that his skin disorder is related thereto is without merit.

Service connection on a basis unrelated to exposure to a qualifying herbicide is likewise unwarranted.  Specifically, the Veteran's service treatment records include no diagnosis or treatment of a skin disorder.  Additionally, no competent medical nexus opinion linking the Veteran's skin disorder to any incident of service other than the ostensible Agent Orange exposure is of record.

In sum, the Board finds that the most probative evidence fails to link the Veteran's skin disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for a skin disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis: Initial Rating for Residuals of a TBI

The Veteran contends in an October 2015 statement to his treating VA clinician that "I really am having memory issues."  The Board finds that this statement is highly probative based on the Veteran's competence and credibility.  The Veteran is competent to observe his own memory.  Further, statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Veteran further testified at his November 2016 videoconference hearing that he has cognitive problems related to his TBI.  See transcript, p. 3.  He reports that these include problems with short-term memory, attention, and concentration-including forgetting what he was doing, difficulty following conversations, and forgetting people's names.  Id., p. 4.

A TBI is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Pursuant to that diagnostic code, cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Under "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," a 10 percent rating is warranted for subjective complaints of mild loss of memory.  Ratings of 40 percent and higher apply where there is objective evidence on testing of mild or greater impairment of memory.

Under "Evaluation of Cognitive Impairment and Subjective Symptoms," Note (1), where there is a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code, more than one evaluation based on the same manifestations cannot be assigned.  Rather, the Veteran shall be assigned a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning.

The VA examiner determined in a December 2013 VA examination that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  Where, as here, there is no objective evidence of such impairment, a 10 percent rating is the highest available rating for such functions under Diagnostic Code 8045.

However, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9304, a rating under the General Rating Formula for Mental Disorders may be applied for major or mild neurocognitive disorder due to TBI.  Under that Formula, a 30 percent rating applies where there is mild memory loss, such as forgetting names, directions, and recent events.  Id.  As this 30 percent rating is more beneficial to the Veteran than the 10 percent rating available for subjective complaints of memory loss under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, the 30 percent rating is assigned for the memory problems resulting from his TBI.

The issue of entitlement to an initial rating in excess of 30 percent for residuals of a TBI is discussed in the Remand section below.

Analysis: Increased Rating for Headaches

As an initial matter, the Board observes that the Veteran explained in his November 2016 videoconference hearing testimony that a 50 percent rating for headaches would satisfy his appeal as to his headache symptoms.  See transcript, pp. 10-11.  Consequently, the grant of a 50 percent rating for headaches herein constitutes a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran contends in his December 2013 VA examination that he experiences headaches 4 to 5 times per week, lasting between several hours and all day, as well as prostrating attacks of migraine headache pain less than once every 2 months.  The Veteran further contends in his February 2014 notice of disagreement that he takes medication every six hours due to the severity of his headaches.  In June 2015, the Veteran told his treating VA clinician that he experiences 2 to 3 headaches per week.  At his November 2016 videoconference hearing, the Veteran's representative asserted that the Veteran experiences frequent prostrating headaches that require him to lie down, and cause severe economic inadaptability.  See transcript, pp. 10-11.  The Veteran also testified that his headaches are bad enough to interfere with his ability to keep a job.  Id., p. 9.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence shows that a disability evaluation of 50 percent, but no higher, for headaches is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Specifically, in June 2015 a VA clinician diagnosed the Veteran with most likely chronic migraine headaches, and increased the dosage of his medication.

The Board finds that both the Veteran's statements and the clinical evidence of record is consistent with headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Consequently, the full 50 percent rating for headaches sought by the Veteran is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see also AB v. Brown, 6 Vet. App. 35 (1993).



ORDER

The service connection claim for a heart disorder is reopened.

Service connection for a heart disorder is denied.

Service connection for a skin disorder is denied.

An initial rating of 30 percent for residuals of a TBI is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 50 percent disability rating for headaches, but no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.

With respect to the issue of entitlement to an initial disability rating in excess of 30 percent for residuals of a TBI, the Veteran testified at his November 2016 videoconference hearing that he has had an increase of symptoms related to his TBI in the past three years-that is, since his December 2013 VA TBI examination.  See transcript, p. 3.  As such, the issue of entitlement to an initial disability rating in excess of 30 percent for TBI is remanded in order to afford the Veteran a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

With respect to the issue of entitlement to a disability rating in excess of 10 percent for left ear hearing loss, the Veteran acknowledged at his November 2016 videoconference hearing that the June 2016 VA examiner found that his hearing test results were invalid.  See transcript, pp. 9-10.  The Board observes that the June 2016 VA Hearing Loss examiner wrote that the "results are not being reported, as admitted thresholds are considered unreliable by examiner.  Patient's responses were exaggerated, not consistent and should NOT be used for rating purposes."  The Veteran further testified that his hearing loss has worsened since his last valid hearing test, conducted in 2014.  See transcript, p. 12.  Therefore, the issue of entitlement to a disability rating in excess of 10 percent for left ear hearing loss is remanded in order to afford the Veteran a new examination.  See Palczewski, 21 Vet. App. at 181 (2007); Snuffer, 10 Vet. App. at 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The issue of entitlement to a TDIU is remanded to the AOJ because it is inextricably intertwined with the remaining issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the issue of entitlement to service connection for insomnia, the RO issued a rating decision in September 2016 wherein it denied service connection.  The Veteran timely filed a notice of disagreement in November 2016.  With respect to the issue of entitlement to service connection for COPD, the RO issued a rating decision in March 2016 wherein it denied service connection.  The Veteran timely filed a notice of disagreement in October 2016.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on those issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his residuals of a TBI and left ear hearing loss, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his residuals of a TBI and left ear hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his residuals of a TBI and left ear hearing loss and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's residuals of a TBI, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should review the December 2013 VA TBI examination report, the March 2016 VA Eye examination (attributing the Veteran's photophobia to his TBI), and the Veteran's own statements, including in his November 2016 videoconference hearing transcript.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's residuals of a TBI has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  After obtaining any outstanding treatment records regarding the Veteran's left ear hearing loss, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should review the December 2013 VA hearing loss examination report, the March 2014 audiogram from Dr. Groff, the June 2016 VA hearing loss examination report, the November 2016 audiogram from Dr. Holzer, and the Veteran's own statements, including in his November 2016 videoconference hearing transcript.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's left ear hearing loss has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

5.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for insomnia and entitlement to service connection for COPD.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

6.  Then readjudicate the appeal, including the issue of entitlement to a TDIU.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


